Title: 1774 Aug. 20. Saturday.
From: Adams, John
To: 


       Lodged at Cocks at Kingsbridge, a pretty Place—Uncas River running before the Door and verdant Hills all round. This Place is about 15 Miles from N. York. Uncas River is the Bound between the County of Westchester and the County of N. York. This Place is 10 Miles from Hell Gate, which is supposed to be occasioned by a large Cavern under the Rocks, into which the Water rushes at certain Times of the Tide. This Whirlpool is 5 Miles from the City.
       We breakfasted at Days, and arrived in the City of New York at 10 O Clock—at Hulls, a Tavern, the Sign the Bunch of Grapes. We rode by several very elegant Country Seats, before we came to the City.
       This City will be a Subject of much Speculation to me.
       From Hulls We went to private Lodgings at Mr. Tobias Stoutenberg’s, in Kings Street, very near the City Hall one way and the French Church the other. Mr. McDougal and Mr. Platt came to see us. Mr. Platt asked us to dinner next Monday. Mr. McDougal stayed longer, and talk’d a good deal. He is a very sensible Man, and an open one. He has none of the mean Cunning which disgraces so many of my Country men. He offers to wait on us this afternoon to see the City.
       After Dinner, Mr. McDougal and Mr. Platt came and walked with Us, to every Part of the City. First We went to the Fort where We saw the Ruins of that magnificent Building the Governors House. From the Parade before the Fort you have a fine Prospect of Hudsons River and of the East River or the Sound and of the Harbour—of Long Island, beyond the Sound River, and of New Jersey, beyond Hudsons River. The Walk round this Fort is very pleasant, tho the Fortifications are not strong. Between the Fort and the City is a beautifull Elipsis of Land, railed in with solid Iron, in the Center of which is a Statue of his Majesty on Horse back, very large, of solid Lead, gilded with Gold, standing on a Pedastal of Marble very high. We then walked up the broad Way, a fine Street, very wide, and in a right Line from one End to the other of the City. In this rout We saw the old Church, and the new Church. The new is a very magnificent Building—cost 20,000£ York Currency. The Prison is a large and an handsome stone building. There are two setts of Barracks. We saw the New York Colledge which is also a large Stone Building. A new Hospital is building of Stone. We then walked down to a ship Yard, where a Dutch East India Ship is building of 800 Tons burden. Then We walked round thro another Street which is the Principal Street of Business. Saw the several Marketts. After this We went to the Coffee House, which was full of Gentlemen, read the News Papers, &c. Here were introduced to Us Mr. Morine John Morin Scott and a Mr. Litchfield, who invited us to Hulls Tavern, where we went and staid till 11 o Clock. We supped together, and had much Conversation. Mr. Scott is a Lawyer, of about 50 years of Age, a sensible Man, but not very polite. He is said to be one of the readiest Speakers upon the Continent. It was he who harrangued the People, and prevailed upon them to discard the Resolves of their Committee of 51, as void of Vigour, Sense and Integrity.
       Mr. Scott was censuring McDougal in a friendly free Way for not insisting upon choosing Delegates by Ballot, &c.
       Mr. Platt said but little. But McDougal was talkative, and appears to have a thorough Knowledge of Politicks. The two great Families in this Province, upon whose Motions all their Politicks turn, are the Delanceys and Livingstones. There is Virtue and Abilities as well as fortune, in the Livingstones, but not much of either of the three in the Delanceys, according to him.
       The Streets of this Town are vastly more regular and elegant than those in Boston, and the Houses are more grand as well as neat. They are almost all painted—brick buildings and all.
       In our Walks they shewed us the House of Mr. William Smith, one of their Council and the famous Lawyer—Mr. Thomas Smith &c., Mr. Rivington’s Store &c.
      